    Case: 1:17-md-02804-DAP Doc #: 2724 Filed: 10/07/19 1 of 7. PageID #: 419624



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                              MDL 2804
OPIATE LITIGATION
                                                          Case No. 17-d-2804
This document relates to:
                                                          Hon. Dan Aaron Polster
Track One Cases


                        IN LIMINE EVIDENTIARY STIPULATIONS

        Plaintiffs, the Cuyahoga and Summit County Governments, and the remaining

defendants1 in the Track One trial hereby stipulate and agree that neither party, their counsel, nor

their witnesses shall offer evidence or argument of the following in the presence of the jury:

        1.     Any reference to jurors’ self-interest in the outcome of the litigation based on the

jurors’ status as taxpayers.

        2.     Any references to any counsel’s other current or former (a) clients (by name or by

type) or how they obtained them or may obtain future clients, (b) legal and other work,

(c) specialization or practice experience, or (d) financial status or resources. This includes

counsel’s law firms and staff members.



1
 AmerisourceBergen Drug Corporation; Cardinal Health, Inc.; Henry Schein, Inc. and Henry
Schein Medical Systems, Inc.; McKesson Corporation; Cephalon, Inc., Teva Pharmaceuticals
USA, Inc., and Teva Pharmaceutical Industries Ltd. (collectively, “Teva Defendants”); Watson
Laboratories, Inc., Actavis LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Warner
Chilcott Company, LLC, Actavis South Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid
Atlantic LLC, Actavis Totowa LLC, Actavis Kadian LLC, Actavis Laboratories UT, Inc. f/k/a
Watson Laboratories, Inc.-Salt Lake City, and Actavis Laboratories FL, Inc., f/k/a Watson
Laboratories, Inc.-Florida (collectively, “Actavis Generic Defendants”); and Walgreen Co. and
Walgreen Eastern Co. Teva Pharmaceutical Industries Ltd. has asserted that it is not subject to
personal jurisdiction and is specially appearing to join this submission; thus, it does not waive
and continues to contest personal jurisdiction and to preserve its pending personal jurisdiction
challenge.
  Case: 1:17-md-02804-DAP Doc #: 2724 Filed: 10/07/19 2 of 7. PageID #: 419625



        3.      Any reference to personal matters of an expert or the expert’s family, such as

divorce proceedings, that have no bearing on the witness’s qualifications, opinions, or credibility.

        4.      Any suggestion or reference that an award of punitive damages is unconstitutional

or illegal.


 Dated:       October 7, 2019                        Respectfully Submitted,


 /s/ Paul J. Hanly, Jr.                              /s/ Joseph F. Rice
 Paul J. Hanly, Jr.                                  Joseph F. Rice
 SIMMONS HANLY CONROY                                MOTLEY RICE
 112 Madison Avenue, 7th Floor                       28 Bridgeside Blvd.
 New York, NY 10016                                  Mt. Pleasant, SC 29464
 (212) 784-6400                                      (843) 216-9000
 (212) 213-5949 (Fax)                                (843) 216-9290 (Fax)
 phanly@simmonsfirm.com                              jrice@motleyrice.com

 Plaintiffs’ Co-Lead Counsel                         Plaintiffs’ Co-Lead Counsel

 /s/ Paul T. Farrell, Jr.                            /s/ Peter H. Weinberger
 Paul T. Farrell, Jr.                                Peter H. Weinberger (0022076)
 GREENE KETCHUM, LLP                                 SPANGENBERG SHIBLEY & LIBER
 419 Eleventh Street                                 1001 Lakeside Avenue East, Suite 1700
 Huntington, WV 25701                                Cleveland, OH 44114
 (304) 525-9115                                      (216) 696-3232
 (800) 479-0053                                      (216) 696-3924 (Fax)
 (304) 529-3284 (Fax)                                pweinberger@spanglaw.com
 paul@greeneketchum.com
                                                     Plaintiffs’ Liaison Counsel
 Plaintiffs’ Co-Lead Counsel

 /s/ W. Mark Lanier                                  /s/ Hunter J. Shkolnik
 W. Mark Lanier                                      Hunter J. Shkolnik
 THE LANIER LAW FIRM                                 NAPOLI SHKOLNIK
 6810 FM 1960 Rd W                                   360 Lexington Ave., 11th Floor
 Houston, TX 77069-3804                              New York, NY 10017
 (713) 659-5200                                      (212) 397-1000
 (713) 659-2204 (Fax)                                (646) 843-7603 (Fax)
 wml@lanierlawfirm.com                               hunter@napolilaw.com

 Lead Trial Counsel                                  Counsel for Plaintiff Cuyahoga County, Ohio



                                                 2
Case: 1:17-md-02804-DAP Doc #: 2724 Filed: 10/07/19 3 of 7. PageID #: 419626




/s/ Linda Singer
Linda Singer
MOTLEY RICE LLC
401 9th St. NW, Suite 1001
Washington, DC 20004
(202) 386-9626 x5626
(202) 386-9622 (Fax)
lsinger@motleyrice.com

Counsel for Plaintiff Summit County, Ohio

/s/ Geoffrey E. Hobart                          /s/ Enu Mainigi
Geoffrey E. Hobart                              Enu Mainigi
Mark H. Lynch                                   WILLIAMS & CONNOLLY LLP
Sonya D. Winner                                 725 Twelfth Street NW
COVINGTON & BURLING LLP                         Washington, DC 20005
One CityCenter                                  (202) 434-5000
850 Tenth Street NW                             (202) 434-5029 (Fax)
Washington, DC 20001                            emainigi@wc.com
(202) 662-5281
ghobart@cov.com                                 Counsel for Cardinal Health, Inc.
mlynch@cov.com
swinner@cov.com

Counsel for McKesson Corporation




                                            3
Case: 1:17-md-02804-DAP Doc #: 2724 Filed: 10/07/19 4 of 7. PageID #: 419627




/s/ Robert A. Nicholas                   /s/ Kaspar Stoffelmayr
Robert A. Nicholas                       Kaspar Stoffelmayr
Shannon E. McClure                       Brian C. Swanson
REED SMITH LLP                           Katherine M. Swift
Three Logan Square                       Matthew W. Brewer
1717 Arch Street, Suite 3100             BARTLIT BECK LLP
Philadelphia, PA 19103                   54 West Hubbard Street
(215) 851-8100                           Chicago, IL 60654
(215) 851-1420 (Fax)                     (312) 494-4400
rnicholas@reedsmith.com                  (312) 494-4440 (Fax)
smcclure@reedsmith.com                   kaspar.stoffelmayr@bartlitbeck.com
                                         brian.swanson@bartlitbeck.com
Counsel for AmerisourceBergen Drug       kate.swift@bartlitbeck.com
Corporation                              matthew.brewer@bartlitbeck.com

                                         Alex J. Harris
                                         BARTLIT BECK LLP
                                         1801 Wewatta Street, Suite 1200
                                         Denver, CO 80202
                                         (303) 592-3100
                                         (303) 592-3140 (Fax)
                                         alex.harris@bartlitbeck.com

                                         Counsel for Walgreen Co. and Walgreen
                                         Eastern Co.




                                     4
Case: 1:17-md-02804-DAP Doc #: 2724 Filed: 10/07/19 5 of 7. PageID #: 419628



/s/ Steven A. Reed                                 /s/ John P. McDonald
Steven A. Reed                                    John P. McDonald
Eric W. Sitarchuk                                 C. Scott Jones
Harvey Bartle                                     Lauren M. Fincher
Rebecca J. Hillyer                                Brandan J. Montminy
MORGAN, LEWIS & BOCKIUS LLP                       LOCKE LORD LLP
1701 Market Street                                2200 Ross Avenue, Suite 2800
Philadelphia, PA 19103-2921                       Dallas, TX 75201
(215) 963-5000                                    (214) 740-8000
(215) 963-5001 (Fax)                              (214) 756-8758 (Fax)
steven.reed@morganlewis.com                       jpmcdonald@lockelord.com
eric.sitarchuk@morganlewis.com                    sjones@lockelord.com
harvey.bartle@morganlewis.com                     lfincher@lockelord.com
rebecca.hillyer@morganlewis.com                   brandan.montminy@lockelord.com

Nancy L. Patterson                                Counsel for Henry Schein, Inc. and Henry
MORGAN, LEWIS & BOCKIUS LLP                       Schein Medical Systems, Inc.
1000 Louisiana Street, Suite 4000
Houston, TX 77002-5005
(713) 890-5195
(713) 890-5001 (Fax)
nancy.patterson@morganlewis.com

Wendy West Feinstein
MORGAN, LEWIS & BOCKIUS LLP
One Oxford Centre, 32nd Floor
Pittsburgh, PA 15219-6401
(412) 560-7455
(412) 560-7001 (Fax)
wendy.feinstein@morganlewis.com

Brian M. Ercole
MORGAN, LEWIS & BOCKIUS LLP
200 S. Biscayne Blvd., Suite 5300
Miami, FL 33131-2339
(305) 415-3000
(305) 415-3001 (Fax)
brian.ercole@morganlewis.com

Counsel for Teva Pharmaceuticals USA, Inc.,
Cephalon, Inc., Watson Laboratories, Inc.,
Actavis LLC, Actavis Pharma, Inc. f/k/a
Watson Pharma, Inc., Warner Chilcott
Company, LLC, Actavis South Atlantic LLC,
Actavis Elizabeth LLC, Actavis Mid Atlantic
LLC, Actavis Totowa LLC, Actavis Kadian

                                              5
Case: 1:17-md-02804-DAP Doc #: 2724 Filed: 10/07/19 6 of 7. PageID #: 419629



LLC, Actavis Laboratories UT, Inc. f/k/a
Watson Laboratories, Inc.-Salt Lake City, and
Actavis Laboratories FL, Inc., f/k/a Watson
Laboratories, Inc.-Florida




                                                6
 Case: 1:17-md-02804-DAP Doc #: 2724 Filed: 10/07/19 7 of 7. PageID #: 419630



                                CERTIFICATE OF SERVICE
       I hereby certify that on this 7th day of October, 2019, the foregoing has been served via

CM/ECF to all counsel of record.

                                             /s/ Kaspar J. Stoffelmayr
                                             Kaspar J. Stoffelmayr

                                             Counsel for Walgreen Co. and Walgreen
                                             Eastern Co.
